FEICK, C. J.
This is an action to recover on an accident policy issued by tbe appellant to one- Thomas J. Loftis, hereafter called the “insured,” whose death was caused by an accident contemplated by the terms of the policy. The action was brought by respondent, as administratrix of the estate of the insured, for the benefit of herself, as the beneficiary named in the policy. In her complaint she in substance alleged the issuance of the policy, the accidental death of the insured, and that all conditions of the policy had been performed by him. The principal defense interposed by appellant, and the only one material now, was to the effect that the conditions of the policy with regard to the payment of the premium had not been complied with, and that hence the rights of the insured thereunder had lapsed or were forfeited at the time of the accident causing his death. The application, which was made a part of the policy, after stating the name and place of residence of the insured, recited that he was employed by the Eio Grande Western Eailway Company as locomotive engineer; the amount of the monthly wages earned by him; the amount of insurance covered by the policy, to wit, two thousand dollars; and the amount of the premium to be paid. It also contained the following provisions: “All premiums to be paid by equal monthly installments from my wages for the months of June, July, August, September, 1908, in general manner and form as shown by printed blank form of order on the back of this application. ... I understand that no alteration or waiver of the conditions or provisions of any policy is valid unless made in writing at the company’s home office and signed by the president or vice-president and also secretary or assistant secretary, and that no notice to or knowledge of any agent or any other person of anything not written in this application is to be held to effect a waiver or estoppel upon the company or affect the provisions of any policy. Policy dated Helper, the 28th day of May, 1908.”
The material portions of the order referred to are as follows:
*544“For value received I hereby .authorize my employer . to pay to the Pacific Mutual Life Insurance Company of California or its authorized general agent, as follows:
First premium,.dollars, to be paid and deducted from my wages for the month of.19_
Second premium, . dollars, to he paid and deducted from my wages for the month of.19_
Third premium,.dollars, to he paid and deducted from my wages for the month of.19_
Fourth premium,.dollars, to he paid and deducted from my wages for the month of.19_
The first premium shall be the premium for two months, the first insurance period under policy of insurance issued or to be issued to me by said insurance company and hearing even date and number herewith; the second premium shall he the premium for two months, the second insurance period under said policy; the third premium shall he the premium for three months, the third insurance period under said policy; the fourth premium shall he for five months, the fourth insurance period under said policy, and each premium is to apply only to its corresponding insurance period.
No claim shall arise for any effect of any injury received or illness commencing during the second or third or fourth insurance period, for which the respective premium has not been actually paid. . . .
Failure by said employer from any cause to make any deduction as above provided is at my risk, and if any deduction is not made as above provided, said policy shall, without notice of any kind, be void as respects the corresponding and all subsequent insurance periods.
I will not revoke, cancel or annul this order.”
Tbe policy also contained tbe following stipulations:
“No alteration or waiver of the conditions or provisions of this policy or said application shall be valid unless made in writing at the company’s home office and signed by the president or vice-president and also secretary or assistant secretary; nor shall notice to or knowledge of any person of anything not written in said application be held to effect a waiver or estoppel upon the company or affect the provisions of this contract.
Failure on part of the insured or any one claiming under this policy to comply with any of the foregoing agreements will render this policy void.”
Tbe parties to tbe action in substance stipulated that tbe first installment of tbe premium of eleven dollars and seventy *545cents was deducted from tbe wages earned by the insured for the month of June, 1908, and was paid to appellant; that a similar amount was deducted and paid out of his wages for the month of July as payment for the second installment of the premium; that the insured did not earn any wages for the month of August, and no premium was paid for that month; that in the month of September, 1908, the insured earned only eight dollars and ninety-eight cents, which was paid to him by the railroad company; that during the month of October, 1908, the insured earned in excess of the amount due on the defaulted installments, of which earnings twenty-three dollars and forty cents was, by the railroad company, deducted and remitted to the appellant, which was the amount then due on the policy. We remark that the foregoing amount was paid after the insured was accidentally killed. It was further made to appear from the evidence that the insured was killed on the 14th day of October, 1908; that the first insurance period under the policy commenced May 28, 1908, and ended on July 28th following; that the second insurance period ended on the 28th day of September, 1908; that the insured was killed during the third insurance period for which the premium had not been paid when it became due and payable nor during the lifetime of the insured. Counsel for appellant therefore insists that pursuant to the terms of the contract all insurance and rights under the policy had lapsed or were forfeited at the time of the insured’s death, while counsel for respondent contended that appellant by reason of its conduct, presently to be noted, had elected to continue the policy in force and hence waived the forfeiture provided for therein.
The facts upon which respondent’s counsel rely, in substance, are: That it was agreed between appellant and the insured that the premium due on the policy was to be paid in installments as follows: “Eleven dollars ■ and seventy cents to be paid and deducted from my wages for the month of June;” that a similar amount was to be deducted and paid in the same manner for the months of July, August, *546and September, 1908; that for the purpose of collecting the installments of the premium as aforesaid appellant forwarded to the railroad company, the employer of the insured, what is called a “paymaster’s list,” on which the names and the amounts due from each of the employees of the railroad company who had policies similar to the insured were entered; that such a list was forwarded each month to the railroad company prior to its regular monthly pay day, which occurred about the 10th day of each month, at which time the wages earned during the preceding month were paid; that the lists forwarded for June and July, 1908, among others, contained the name of the insured and the amount to be deducted from his wages. It is also conceded that the several amounts of his wages called for in the lists were deducted and paid to appellant, and that the same constituted payment of the installments of the premium payable for said months. The lists for August and September were also forwarded to the railroad company. On the list for August the railroad company made a note opposite the name of the insured, “no time,” and the September list contained the statement “not enough time.” In the November list opposite the name of the insured appears the entry “refund twenty-three dollars and forty cents,” which, according to the evidence, indicated that the twenty-three dollars and forty cents which had been remitted by the railroad company, as stated in the stipulation to which we have already referred, was refunded or returned by appellant. It also appeared that the amount that was earned in September was not enough to pay the premium due for that month and for that reason alone had been paid to the insured. It was further shown that there were at least three others who carried accident insurance with appellant on the same plan as the insured, and who were on the same lists with him, who had defaulted in making their monthly payments of premiums for the reason that they had not earned sufficient money during several of the months to pay the installments due on their policies; that in all of these cases the appellant received and retained the installments past due after default *547and continued sueb policies in full force by continuing to receive the installments as they fell due thereafter, although all of these policies by their terms had lapsed or become nonenforceable for nonpayment of the premiums when due. All this was known to the railroad company; but, in making the deductions from the October wages earned by the insured before he was killed, said company had no authority to do so except the fact that the appellant had forwarded the paymaster’s lists to the railroad company as aforesaid, and in view of all the circumstances, and for that reason had assumed that the defaults for the months of August and September were treated by the appellant in the case of the insured the same as in the other instances to which we have referred. The railroad company after the death of the insured deducted from the wages due him out of his October earnings the whole amount of the premiums past due on his policy, and remitted the amount to appellant in a cheek to which was also included installments due on other policies held by some of its employees who were coemployees of the insured during his lifetime. As already indicated this amount was thereafter “refunded” or returned by appellant. Tender of the amount was, however, again made to appellant hut was refused. The evidence was to the effect that the so-called paymaster’s lists were returned by the railroad company to the appellant after the deductions of the premiums of those who had funds to their credit for the preceding month were made in case of no funds after such fact had been noted on the lists. The evidence was also sufficient to justify a finding by the jury that the list containing the amounts to be deducted for the month of August, with the notation thereon' that the insured had “no time” for that month, was in the possession of the appellant at least eight days before it forwarded the September list to the railroad company upon which the name of the insured appeared with the amount of the premium to be deducted as usual.
IJpon substantially the foregoing facts, the court submitted the case to the jury, who returned a verdict for re*548spondent. The court entered judgment on tbe verdict, and appellant presents tbe record for review.
While counsel for appellant has assigned a large number of errors, be has practically reduced them to four in bis brief, which, in substance, are: (1) That tbe court erred in admitting tbe evidence with regard to waiver because no waiver was pleaded; (2) that there was no waiver as a matter of law; (3) that there was no competent evidence of a waiver; and (4) although it be conceded that the evidence adduced was competent, yet it was wholly insufficient to authorize a finding that there was a waiver.
With respect to the first assignment, we remark that counsel for respondent insist that it is not reviewable by us because no proper assignment presenting the question for review is made. Upon an inspection of the assignments, we have not found any by which the question is presented for review, and hence we cannot consider it. It is true that counsel in the trial court had raised the question 1 and properly preserved his exceptions to the court’s rulings, but that is not enough to authorize us to review an alleged error. Counsel may and often do waive the right to review exceptions made in the court below when they come to this court, and, unless they make proper assignments of (error in this court, they are conclusively presumed to have waived the right to a review of all such alleged errors.
Next it is urged that, in view of 'the undisputed facts, there is no waiver in this case as a matter of law. The •waiver, if any exists in this case, must arise Out of appellant’s acts and conduct in treating the policy under which the claim in this case is made as in force and as a valid :-and subsisting contract of insurance after the insured had made default of the August if not the September installment of the premium due on the policy. While it is true that the contract of insurance in this case 2 provided that, in case any installment of the premium was not paid when due, all rights under the policy lapsed or the policy ceased to be effective, yet such a provision was for the benefit of appellant, and it' had the undoubted *549right to treat tbe policy as in force, although cause for forfeiture existed. That insurance companies may waive prompt payment of policies, although such payment is of the essence of the contract of insurance and 3 may continue and treat policies in force after all rights thereunder had lapsed by reason of a provision therein that nonpayment of the premium or any part thereof shall cause the policy to become void and of no force or effect, is too well settled to admit of dispute. The very authorities cited by appellant’s counsel not only recognize the doctrine, but they enforce it.
In 2 Joyce on Insurance, cited by counsel for appellant, the author, in section 1356, states the rule in the following language:
“If an insurance company or its authorized agent, by its habits of business, or by its acts or declarations, or by a custom to receive overdue premiums without objection, or by a custom not to exact prompt payment of the same, or, in briefs by any course of conduct, has induced an honest belief in the mind of the policy holder, which is reasonably founded, that strict compliance with the stipulation for punctual payment of premiums will not be insisted upon, but that the payment may be delayed without a forfeiture resulting therefrom, it will be deemed to have waived the right to claim the forfeiture, or it will be estopped from enforcing the same, although the policy expressly provides for forfeiture for nonpayment of premiums as stipulated, and even though it is also conditioned that agents cannot waive forfeitures.” Further on, in section 1379, it is said: “As a general rule, if the company has treated the policy as valid, and has sought to enforce payment of the premium, or has otherwise with knowledge recognized, by its own acts or declarations, or those of its agents, the policy as still subsisting, it waives thereby prior forfeitures.”
In the case of Schmertz v. United States Life Ins. Go., District Judge Bradford, after discussing to some extent what may not constitute a waiver of a forfeiture, at page 256 of 118 Fed., and page 110 of 55 C. C. A., states the rule now under discussion in the following words:
“It is well settled that forfeiture under a clause in a policy of life insurance, providing for it in case of nonpayment of premiums at maturity, and declaring want of authority in agents of the insur*550er to receive payment thereafter or to waive forfeiture, may he waived by the insurer either expressly or by implication; and it is impliedly waived where the conduct of the insurer in dealing with the insured and others similarly situated has been such as reasonably to induce a belief on the part of the insured that, if the premium be not paid by the stipulated date, a forfeiture will not be enforced, if payment be made within a reasonable period thereafter. (Insurance Co. v. Doster, 106 U. S. 30, 1 Sup. Ct. 18, 27 L. Ed. 65.) But it is equally true that the mere granting of indulgence to the insured beyond the time stipulated in the policy for payment of the premium in one year does not bind the insurer to grant a similar indulgence in a subsequent year.”
In 19 Cyc. 56, after stating wbat is ordinarily insufficient to constitute a waiver, it is said:
“But an insurer will not be permitted to make a show of continued leniency or a pretense of liberality, repeated with such uniformity as to put the insured off his guard, and afterwards by a sudden change in its course of conduct, without notice to the insured, declare a forfeiture when the latter is helpless to avert the consequences. And the rule has been held not to be altered by the fact that the insured was in bad health or dead at the time payment was made, if the company’s course of conduct was such as to have led him to believe that the overdue premium would be received notwithstanding his sickness, or death. . . . Where, subsequent to the accrual of a forfeiture, under the conditions of a life policy, for nonpayment of premiums, the insurer, with knowledge of the facts, by its own acts or those of its agents recognizes the contract as still subsisting, and manifests an intent not to take advantage of the forfeiture, the court will be justified in finding a waiver of the forfeiture. In such cases the liability of the insurer accrues on the death of the insured, and it is too late afterwards to claim for the first time the benefit of a forfeiture.”
The foregoing texts are supported, by wbat we deem to be tbe overwhelming weight of authority. But the weight of authority is also to the effect that such waiver may be made by an agent of the company who has either 4, 5 express or implied authority to do so. Implied authority must, however, arise by virtue of the relation of the agent to the business affairs of the company. If the agent be a general agent, or a general manager intrusted with that branch of the business wherein waivers are usually made, a waiver, if knowingly and intentionally made, is binding on *551tbe company, although there is a provision in the policy that no waiver is to become effective unless made by some particular officer or officers and unless indorsed on the policy. (Dale v. Continnetal Ins. Co., 95 Tenn. 38, 31 S. W. 266; Firemens Fund Ins. Co. v. Norwood, 16 C. C. A. 136, 69 Fed. 71; Insurance Co. v. Norton, 96 U. S. 234, 24 L. Ed. 689; Insurance Co. v. Wilkinson, 13 Wall. 222, 20 L. Ed. 617; Wyman v. Phoenix Mutual Life Ins. Co., 53 Hun 637, 6 N. Y. Supp. 289; Washington Life Ins. Co. v. Berwald, [Tex. Civ. App.], 72 S. W. 436; Dunn v. National Life Ins. Co., 69 N. H. 224, 39 Atl. 1075; James v. Mutual Reserve Fund Life Assn., 148 Mo. 1, 49 S. W. 978.)
The following cases are to the effect that, in case of a default in payment of a premium the insurance company makes an attempt to collect such premium or a premium falling due after the first default, in case such 6 default would terminate the insurance such an attempt may be considered as evidence indicating an election on the part of the company to waive the forfeiture and to keep the policy in force. (Palmer v. Phoenix Mutual Life Ins. Co., 84 N. Y. 63; Dunn v. National Life Ins. Co., 84 N. Y. 63; Stylow v. Wisconsin Odd Fellows Mut. L. Ins. Co., 69 Wis. 224, 34 N. W. 151, 2 Am. St. Rep. 738; Modern Woodmen of Am. v. Anderson, 71 Ill. App. 351; New England Mut. L. Ins. Co. v. Springate, 129 Ky. 627, 112 S. W. 681, 113 S. W. 824, 19 L. R. A. [N. S.] 227; Rowswell v. Equitable Aid Union [C. C.], 13 Fed. 840.)
We have cited only a small number of the cases that could be cited upon the foregoing proposition. It is true that there are some cases which, apparently, are to the contrary, of which Collins v. Metropolitan Life Ins. Co., 32 Mont. 329, 80 Pac. 609, 1092, 108 Am. St. Rep. 578; McElroy v. Metropolitan Life Ins. Co., 84 Neb. 866, 122 N. W. 27, 23 L. R. A. (N. S.) 968, and Iles v. Mutual Reserve Life Ins. Co., 50 Wash. 49, 96 Pac. 522, 18 L. R. A. (N. S.) 902, 126 Am. St. Rep. 886, are prominent types.
*552Upon a careful examination of tbe foregoing and similar cases, it will, however, be found that the agent or person who, it was claimed, waived the forfeiture, had neither the express nor implied authority to do so. In other words, the alleged waiver was attempted to be made by one who did not represent the company for that purpose or by one who was not authorized to transact any business for it from which such authority could be implied. In the case at bar, the method agreed upon by the parties of collecting the premium was such that appellant must have known that those who obtained insurance from it might, and probably would, in some months fail to earn the amount of the premium or fail to remit. For that reason appellant sought to protect itself by placing the responsibility upon the insured to see that the deductions were made, and in case- of nonpayment, by providing that the policy lapsed and was thereafter of no force or effect. In this connection it is very important-to remember that appellant left an easy way open for it to keep the policies in force, although prima facie forfeited for nonpayment of a premium, hy not requiring a formal reinstatement of those insured in case of lapsed policies. No act of appellant was required to terminate the policy in question. The nonpayment of the premium or any part thereof of itself terminated the rights of the insured under it. Upon the other hand, no special or formal 7 act of appellant was required to keep the policy in force. Appellant by demanding and receiving the past due and the future installments of the premium could continue in force lapsed policies. This is not seriously disputed by counsel, but he insists that an election to keep a policy in force, or to waive a forfeiture, must, nevertheless, be made after the party making the election has knowledge of all the facts which would affect it in case of a waiver. In other words, he insists that an election, if one be made, must be knowingly and intentionally made. Moreover, that the waiver must amount to an estoppel in pais. That is, *553if there be no estoppel, there is no waiver. While 8 some eases go to the extent of holding that unless the facts also constitute an estoppel in pais there is no waiver, in our judgment both reason and the weight of authority is against this view. The true distinction between an estoppel in pais and a waiver is pointed out by Mr. Justice Lorigan of the Supreme Court of California in the case of Knarston v. Manhattan Life Ins. Co., 140 Cal. 57, 73 Pac. 740, and is also stated by Mr. Justice Sullivan in the case of Home Fire Ins. Co. v. Kuhlman, 58 Neb. 488, 78 N. W. 936, 76 Am. St. Rep. 111. No doubt a waiver operates as an estoppel upon the party who waives; but it is not essential to a waiver that a party in whose favor it is made must prove all the elements of an estoppel in pais before he is entitled to avail himself of the waiver. A party to a contract who has the right to terminate 9, 10 it by reason of some default by the other party may, nevertheless, waive such a right, and, if he does so, the contract remains in full force and effect. Such a right may be waived in express terms or by the acts and conduct of the party from which a waiver may be inferred or implied. If by the terms of a contract one party to it is required to do a particular thing by a given time to keep the contract in force, but fails to do so, and the other party, after the default of the first party, does something by which he manifests an intention to continue the contract in force, he may be deemed to have waived his right to terminate -the 11 contract for a past default, and the first party may treat the contract as still in force, and by reason thereof the law gives him a reasonable time thereafter to do the thing which was omitted by him. Whether a waiver has taken place or not ordinarily depends upon the peculiar facts and circumstances of a given case, and, in most instances, presents a question of fact rather than of 12, 13 law, or at least a mixed question of law and fact. Where a waiver prevents a forfeiture, the law ordinarily permits a liberal construction to be placed on the acts of the party waiving with the view of bringing about a waiver of *554.such, a forfeiture. In the cases cited herein, a large number of concrete instances are given where the foregoing doctrine is illustrated and applied.
Were the acts and conduct of appellant, after the default of payment by the insured, such as would authorize reasonable men to infer therefrom that appellant intended to and did elect to keep in force the policy sued on, and hence had waived a forfeiture of the rights of the insured under it? What are these acts ? In the light of the evidence, it was proper to infer that the appellant had either actual or constructive knowledge of the following facts, namely: That the insured was a wage-earner, and that he, like his coemployees, would pay the premium on the insur- 14 anee policy out of his monthly earnings; that the coemployees had not in each month earned sufficient to pay the premiums promptly when due; that in several instances default of payment had occurred prior to the default of the insured which appellant had disregarded and had demanded and received past-due installments of the premiums and had treated them as though they had been timely paid; that the insured probably knew of appellant’s conduct in that regard, and also how his coemployees were treated, and hence he had some grounds to infer what his treatment under similar conditions would be; that the insured had made default in making the August payment on his policy when appellant forwarded the paymaster’s list, on which appellant in the usual way demanded payment of the September installment coming due on the policy of the insured; that the nonpayment of the August installment ipso facto terminated the rights of the insured under the policy unless appellant elected to keep it in force for his benefit; that in making demand for payment of the past-due installment after the policy by its terms had lapsed might be construed by the insured as an election by the appellant to keep the policy in force, and that he would have a reasonable time thereafter, within which to pay the past-due premium, and that payment might be made in the usual way, as was done in the case of his co-employees.
*555Tbe contention tbat tbe appellant did not know that tbe insured bad made default in bis August payment when tbe list for September was forwarded to tbe railroad company is, to' our minds, clearly untenable. Tbis contention is, in our judgment, well answered in tbe case of Rowswell v Equitable Aid Union, supra, where, under somewhat similar circumstances, District Judge Coxe meets a similar contention in tbe following language: “When an act of commission or omission is of such a character as to preclude tbe idea •of ignorance, knowledge must be presumed. It is difficult to perceive bow tbe defendant or its authorized agent could have supposed tbe amount was paid, when neither bad received it.” No doubt it might be tbat an agent who bad no authority to collect could nevertheless have done so or could have omitted to do so without imputing knowledge of either fact to tbe corporation. Can it, however, also be said tbat, where an agent is conducting tbe business of tbe corporation •of making its collections in tbe ordinary and usual way, who is tbe representative of tbe corporation in tbat branch of its business, knowledge of tbe act or omission of such an agent with regard to whether payment bad been made or not is not imputable to tbe corporation itself? When tbe insured failed to make tbe August payment, it was a proper inference, under tbe circumstances, tbat appellant bad knowledge of tbat fact, and when it, in tbe regular way, 15 undertook to collect an installment of tbe premium after default of payment of a prior one, it was likewise proper to infer tbat it did so with the intention of keeping tbe policy in force, and that it bad waived its right to forfeit tbe rights of tbe insured by reason of tbe nonpayment of tbe past-due premium. As we cannot assume tbat appellant acted in ignorance, so also we are unwilling to assume tbat its only object was to keep tbe policy in force for its own and not for tbe benefit of tbe insured. Upon tbis subject tbe language of Judge Coxe in tbe case already referred to is again pertinent. He says: “It is unreasonable to argue tbat tbe assured could be a member for tbe purpose of makinsr contributions to others, but not a member when *556advantage to him or bis beneficiary accrued — a member not to receive, but to give only.”
If tbe policy was in force so as to- authorize appellant to demand and receive tbe premium due for August, it must likewise be beld to bave remained in force for all other purposes. Appellant could bave treated tbe 16 policy at an end after tbe first default. Had it refrained from attempting to collect past-due premiums, no one could, with any show of reason, contend that there was- any further liability under the policy in view of its terms after default of payment of any part of the premium. But when appellant, by its acts and conduct, apparently elected, to keep tbe policy in force for tbe purpose of collecting premiums, tbe law will require it to keep it in force for all purposes. Tbe fact that appellant, by its course of conduct, ignored tbe defaults of payments of premiums on pol- 17 icies beld by some of tbe coemployees of tbe insured, is a strong circumstance from which it may be inferred that it intended to treat tbe insured tbe same as it bad treated some of bis coemployees under similar circumstances. When we say under similar circumstances, we do not mean that there is any evidence that appellant recognized tbe policy as in force by paying a loss under circumstances similar to those disclosed by tbe evidence in this case; but what we mean is that tbe evidence is uncontradicted that tbe appellant ignored tbe defaults of payment of tbe premiums upon tbe policies of at least three of tbe coemployees of tbe insured prior to bis default, and subsequently demanded and received payment of tbe premiums in tbe regular course of business, and thereafter apparently treated such policies as in full force and effect. If, under such cir- 18 cumstances, policies were to be treated as in force in cases where no liability bad arisen, we think that justice and fairness require that they be deemed as in force in case of an accident. In this regard appellant could not bave been misled or deceived. It knew tbe character of tbe insurance and tbe nature and dangerous calling of tbe insured. It was possible, if not probable, that an accident might happen at any *557time by which the insured might be injured. In choosing to keep the policy in force by seeking payment for the past-due premiums after the policy had by its terms lapsed, appellant assumed the risk that it might at any time be called upon to answer for the consequences of the very accident which resulted so disastrously to the insured. If, under the law, the appellant did not assume such risk, if the finding of the jury that it elected to keep the policy in force is right, then the law is a mere delusion. As was well stated by Mr. Justice Hobson in New England Mutual Life Ins. Co. v. Springate, supra, upon a similar question that:
“To allow tlie company to treat tlie policy as valid after the right to forfeit it has accrued, and insist on the note being paid as long as it deems this to its interest, and then, when it learns that the assured is sick or dead, to rely on the past forfeiture, which, at the time, it elected to waive, would be to allow it to take inconsistent positions” — so may it also be said in this case.
The evidence with regard to appellant’s course of business in collecting premiums on policies of the coemployees of the insured who were similarly situated was clearly competent to show its position with regard to past de- 19 faults. So was the evidence with regard to the payment by the railroad company of the past-due premium of the insured which was made in the regular course of business. Appellant cannot also question the authority of the railroad company in this regard because some one else might have done so. If appellant would have continued the policy in question in force in case of no accident, as it did in the other instances testified to, and the jury by their verdict must have so found, then the policy must also be held to be in force for all purposes under the facts and circumstances of this case in - view of the verdict of the jury upon the questions submitted to them.
In view of what has been said, the exceptions to the charge of the court require no further comment. The charge as given reflects the law as we have attempted to outline it herein, and hence cannot be successfully assailed. While, in *558view of all the evidence, we might not on all points have arrived at the same conclusion as the jury, yet we think the evidence upon every material element of the case is of that character which authorized them to find in favor of the respondent. The case was well tried in the court below and ably presented to this court. Both sides have filed briefs, in which a large number of the cases both for and against every legal proposition involved in the case were cited. We have taken much time and great care to examine the cases referred to by counsel. We have also carefully examined the entire record and have given the case the attention its importance merited, and the result reached reflects our best judgment.
The judgment therefore should be, and it accordingly is, affirmed, with costs to respondent
McCARTY and STRAUPP, JJ., concur.